      Case 1:13-cr-00083-HSO-RHW Document 83 Filed 07/28/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA                §
                                         §
                                         §
 v.                                      §   Criminal No. 1:13cr83-HSO-RHW-1
                                         §
                                         §
 BRANDY ANN JARRELL                      §


        ORDER DENYING DEFENDANT BRANDY ANN JARRELL’S
            MOTION [71] FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is Defendant Brandy Ann Jarrell’s Motion [71] for

Compassionate Release. For the reasons that follow, the Motion should be denied.

                                 I. BACKGROUND

      Pursuant to a Plea Agreement with the Government, on November 7, 2013,

Defendant Brandy Ann Jarrell (“Defendant” or “Jarrell”) pleaded guilty to Count 1

of the Indictment in this case, which charged that Jarrell,

      aided and abetted by others known and unknown to the Grand Jury,
      intentionally devised and intended to devise a scheme and artifice to
      defraud and to obtain money and property by means of materially false
      and fraudulent pretenses, representations, and promises, and in
      furtherance thereof, did use and cause to be used the United States
      mails and private and commercial interstate carriers for the purpose of
      executing the scheme and attempting to do so.

Indictment [1] at 1.

      On May 5, 2014, the Court sentenced Jarrell to a 6-month term of

imprisonment and a 3-year term of supervised release. See J. [32] at 1-3. Jarrell’s

supervised release has been revoked twice. See Mar. 24, 2017, Minute Entry; J. on
     Case 1:13-cr-00083-HSO-RHW Document 83 Filed 07/28/20 Page 2 of 8




Revocation [56] at 1-4; Apr. 24, 2019, Minute Entry; J. on Revocation [70] at 1-3.

Upon her second revocation, Jarrell was sentenced to the custody of the Bureau of

Prisons (“BOP”) for a 24-month term of imprisonment. See J. on Revocation [70] at

3. Jarrell’s current projected release date is November 8, 2020. See Mot. [71] at 2;

Resp. [79] at 5.

      On June 1, 2020, Jarrell filed a pro se Motion [71] for Compassionate Release

due to her “health issues during this trying time of COVID-19.” Mot. [71] at 1.

Jarrell asks to be released so that she can “go home and help [her] elderly

grandparents” and “receive proper medical care.” Id. at 2. According to Jarrell, she

“followed [her] chain of relief with no response.” Id.; see also Letter [75] at 1-4.

      The Government opposes Jarrell’s Motion, arguing that it should be denied

without prejudice because Jarrell has failed to exhaust administrative remedies.

See Resp. [79] at 7-11. The Government asserts that prison records indicate that no

proper request was made. See id. at 11 (citing Ex. “C” at 1-2). The Government

argues that, if the Court reaches the merits of Jarrell’s Motion, it should be denied

because Jarrell has not demonstrated any extraordinary and compelling reasons

exist to warrant a sentence reduction. See id. at 11-13. Further, the Government

asserts that Jarrell still poses a significant danger to the public and that the 18

U.S.C. § 3553(a) factors weigh against her release. See id. at 14-15.

      Jarrell filed a Reply [82], through counsel, arguing that she has met the

exhaustion requirement, see Reply [82] at 8-10, and that the COVID-19 outbreak

presents a compelling and extraordinary circumstance warranting her



                                            2
     Case 1:13-cr-00083-HSO-RHW Document 83 Filed 07/28/20 Page 3 of 8




compassionate release, see id. at 10-23. Jarrell asks the Court to “to resentence

[her] to a term of supervised release for the remainder of her sentence with a

condition of home confinement.” Id. at 25.

                                  II. DISCUSSION

A.    Whether Jarrell has exhausted her administrative remedies

      18 U.S.C. § 3582(b) provides that a judgment of conviction constitutes a final

judgment, although it can be modified pursuant to the provisions of 18 U.S.C. §

3582(c). At issue in this case is a requested modification under § 3582(c)(1)(A)(i),

which states in relevant part as follows:

      The court may not modify a term of imprisonment once it has been
      imposed except that—
      (1)   in any case—
            (A)   the court, upon motion of the Director of the Bureau of
                  Prisons, or upon motion of the defendant after the
                  defendant has fully exhausted all administrative rights to
                  appeal a failure of the Bureau of Prisons to bring a motion
                  on the defendant’s behalf or the lapse of 30 days from the
                  receipt of such a request by the warden of the defendant’s
                  facility, whichever is earlier, may reduce the term of
                  imprisonment (and may impose a term of probation or
                  supervised release with or without conditions that does not
                  exceed the unserved portion of the original term of
                  imprisonment), after considering the factors set forth in
                  section 3553(a) to the extent that they are applicable, if it
                  finds that--
                  (i)     extraordinary and compelling reasons warrant such
                          a reduction . . . .

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). The Court has interpreted the phrase

“lapse of 30 days from the receipt of such a request by the warden” to mean that

exhaustion is only satisfied when 30 days have passed from the date the warden

receives the request and BOP has not taken any action on it. United States v. Allen,


                                            3
      Case 1:13-cr-00083-HSO-RHW Document 83 Filed 07/28/20 Page 4 of 8




1:15-cr-36-HSO-JCG-1, ECF 70 (S.D. Miss. June 12, 2020); United States v. Martin,

3:16-cr-79-DPJ-LRA, 2020 WL 3065302, at *3 (S.D. Miss. June 9, 2020).

       Jarrell has submitted a Declaration [82-1] with her Reply [82] in which she

avers that she e-mailed the Warden on May 19, May 20, and May 22, 2020, but

received no response. Decl. [82-1] at 2. According to Jarrell, she e-mailed the

Warden another time on May 27, 2020, and the Warden responded that her

“request was kicked back to unit team Mr. Holler.” Id. Jarrell states that she e-

mailed the Warden again on May 31, 2020, and the Warden responded on June 1,

2020, repeating that her “request was kicked back to unit team Mr. Holler.” Id.

Jarrell claims that she then e-mailed the Warden on June 11, 2020, and the next

day, the Warden responded “that there was no BP9 on file. Go back to unit team.”

Id. Jarrell states that “[t]he BP9 was turned in on 6/10/2020 . . . .” Id.

       The Government has presented evidence that prison records indicate that

Jarrell has made no such requests to the Warden. Resp. [79] at 11 (citing Ex. “C” at

1-2). Even if Jarrell first made her request to the Warden on May 19, 2020, the first

specific date she references in her Declaration, Jarrell filed her Motion [71] before

30 days had lapsed following that request. See Mot. [71] (filed June 1, 2020); see

also 18 U.S.C. § 3582(c)(1)(A)(i). Jarrell therefore did not exhaust her

administrative remedies under the statute before filing her Motion [71] in this

Court, and the Government seeks denial of Jarrell’s Motion on this basis. Jarrell’s

Motion is not well taken and should be denied for failure to exhaust. See 18 U.S.C.

§ 3582(c)(1)(A)(i).



                                           4
     Case 1:13-cr-00083-HSO-RHW Document 83 Filed 07/28/20 Page 5 of 8




B.    Whether Jarrell has identified “extraordinary and compelling circumstances”
      justifying her release

      Even if Jarrell had exhausted her administrative remedies, she has not

shown that she is entitled to compassionate release. A sentencing court may reduce

a term of imprisonment on motion by a defendant for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) if it finds that “extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). The relevant policy statement issued by the Sentencing Commission

is contained in United States Sentencing Guidelines (“U.S.S.G.”) § 1B1.13. See

U.S.S.G. § 1B1.13. Under § 1B1.13(1)(A), a reduction is appropriate when a court

determines that extraordinary and compelling reasons warrant a reduction, and the

defendant is not a danger to the safety of any other person or the community. Id.

      According to Application Note 1 of §1B1.13, the following are deemed

extraordinary and compelling reasons warranting a reduction: (1) the defendant’s

medical condition; (2) the defendant’s age; (3) family circumstances; or (4) other

reasons. U.S.S.G. § 1B1.13, cmt. n.1. “Other reasons” is a catchall category defined

as “extraordinary and compelling reasons other than, or in combination with”

medical condition, age, or family circumstances as “determined by the Director of

the Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

      In this case, Jarrell argues that her release is warranted due to a litany of

underlying health conditions, see Mot. [71] at 1; Reply [82] at 2, 12, and the fact that

“[s]he cannot self-quarantine or partake in ‘social distancing’ in his [sic] prison


                                            5
     Case 1:13-cr-00083-HSO-RHW Document 83 Filed 07/28/20 Page 6 of 8




facility,” Reply [82] at 22. Jarrell plans to return to Biloxi, Mississippi, to live with

her grandparents. See id. at 24-26. She maintains that the § 3553(a) factors also

support her early release because she “has not been charged or convicted of a crime

of violence.” Id. at 25.

       The Government has presented evidence that Jarrell is receiving treatment

for all known medical conditions. See Resp. [79] at 14; Ex. “B” [81] at 1-151

(medical records filed restricted access). There is no indication that Jarrell is

suffering from any serious physical or medical condition “that substantially

diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which . . . she is not expected to recover.”

U.S.S.G. 1B1.13 cmt. n. 1(A)(ii).

       With regard to COVID-19, Jarrell has not identified reasons warranting her

release other than a generalized fear of contracting COVID-19 while incarcerated.

Jarrell’s arguments are general and are not specific to her circumstances, and

courts that have considered this question are in agreement that such generalized

concerns of contracting COVID-19 are not “extraordinary and compelling reasons”

justifying release. See United States v. Perez-Serrano, No. CR 5:13-CV-2-DCB-LRA,

2020 WL 2754914, at *2 (S.D. Miss. May 27, 2020); see also, e.g., United States v.

Chambers, No. CR 18-47, 2020 WL 4260445, at *5 (E.D. La. July 24, 2020); United

States v. Wright, No. CR 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24,

2020); United States v. Ayala-Calderon, No. 419CR00276ALMKPJ, 2020 WL

1812587, at *2 (E.D. Tex. Apr. 8, 2020); United States v. Clark, No. CR 17-85-SDD-



                                            6
     Case 1:13-cr-00083-HSO-RHW Document 83 Filed 07/28/20 Page 7 of 8




RLB, 2020 WL 1557397, at *4 (M.D. La. Apr. 1, 2020); United States v. Munguia,

No. 3:19-CR-191-B (03), 2020 WL 1471741, at *4 (N.D. Tex. Mar. 26, 2020). This

must be the rule because if it were otherwise and courts were required to release

every prisoner with a fear or risk of contracting COVID-19, the courts “would then

be obligated to release every prisoner.” Wright, 2020 WL 1976828, at *5.

      The Court has not located any Fifth Circuit precedent directly addressing

this question, but the United States Court of Appeals for the Third Circuit has cited

this logic approvingly and noted that “the mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The Court finds this logic

persuasive and that it should apply with equal force to this case. Jarrell’s

generalized concern of contracting COVID-19 is not an “extraordinary and

compelling reason” under 18 U.S.C. § 3582(c)(1)(A) justifying her release.

      Moreover, Jarrell has not demonstrated that the factors under 18 U.S.C. §

3553(a) weigh in favor of her early release.

      These factors include (1) the nature and circumstances of the offense
      and the history and characteristics of the defendant; (2) the need for the
      sentence imposed; (3) the kinds of sentences available; (4) the kinds of
      sentence and sentencing range established for the applicable category of
      offense or defendant; (5) any pertinent policy statement; (6) the need to
      avoid unwarranted sentence disparities among defendants with similar
      records; and (7) the need to provide restitution to any victims of the
      offense.




                                           7
     Case 1:13-cr-00083-HSO-RHW Document 83 Filed 07/28/20 Page 8 of 8




United States v. Chambliss, 948 F.3d 691, 693 n.3 (5th Cir. 2020) (citing 18 U.S.C. §

3553(a)). Jarrell, who has twice violated her conditions of supervised release, has

not adequately demonstrated that she will not pose a danger to the community if

released, or that her release otherwise comports with the applicable § 3553(a)

factors.

                                III. CONCLUSION

       Jarrell has not demonstrated that she exhausted her administrative

remedies, which warrants denial of her Motion. Even if Jarrell were deemed to

have exhausted her administrative remedies, because she has not demonstrated

“extraordinary and compelling reasons” warranting her release, the Court may not

reduce Jarrell’s sentence. See U.S.S.G. § 1B1.13(1)(A).

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Brandy Ann Jarrell’s Motion [71] for Compassionate Release is DENIED.

       SO ORDERED AND ADJUDGED, this the 28th day of July, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                          8
